Title: From Thomas Jefferson to Lucy Ludwell Paradise, 17 January 1789
From: Jefferson, Thomas
To: Paradise, Lucy Ludwell



Dear Madam
Paris Jan. 17. 1789.

A sick family, which scarcely permitted me to dispatch the most pressing business, must be my apology for not having sooner answered your letter, as well as for my having been so long without doing myself the honour of waiting on you. I thank you very sincerely, Madam, for your kind offer as to my daughter; however she is thought to be better for a day or two past. Her weakness and her fever both render it too early for her to go out in the carriage.
With respect to the powers you propose to be invested with from Mr. Paradise I apprehend they will not depend on him. By the arrangements in contemplation it is understood that the creditors are to relinquish the right of suing, or molesting either person or property, and to abandon for the maintenance of yourself and Mr. Paradise 400£ a year of your income. But in consideration of this they will expect to be made secure in receiving the rest of the income: and of this they will not think themselves sure unless their own trustee, named by themselves, in conjunction with your trustee Dr. Bancroft, be authorized to receive the remittances from Colo. Burwell and your steward and to distribute them among the creditors.
I would also take the liberty of suggesting to you madam whether a simple order on Mr. Anderson might not suffice to authorize Dr. Bancroft to receive from him any balance in his hands? I suppose Mr. Anderson will render an account as soon as he shall have sold the last tobaccos on hand. Perhaps it may then appear he has not merited censure. Perhaps too, considering the arrangements taken as not beginning till the 1st. day of January, he thought the dividend previous to that period subject to the general authority and instructions he had received. These doubts may render it safer not to hazard a censure on him, which perhaps he may justify himself from. In that case I am sure you would be  sorry to have hurt his feelings. But all this I suggest to you, Madam, not having knowlege enough of the state of Mr. Anderson’s account to form any judgment on the subject. I will avail myself of the first possible moment to have the honour of waiting on you and of assuring you in person of those sentiments of respect and attachment with which I have the honor to be Dr. Madam Your most obedt. humble servt.,

Th: Jefferson

